 



EXHIBIT 10.10
SAFEGUARD SCIENTIFICS, INC.
RESTRICTED STOCK GRANT TERMS
DATE OF GRANT: December 15, 2006
     Safeguard Scientifics, Inc. (the “Company”) adopted the 1999 Equity
Compensation Plan (the “Plan”) to give participants an ownership interest in the
Company and to create an incentive for participants to contribute to our growth,
thereby benefiting our stockholders, and aligning the economic interests of the
participants with those of our stockholders. This Restricted Stock Grant is
granted to John A. Loftus (the “Grantee”) this 15th day of December, 2006, in
accordance with the terms of the Plan. Capitalized terms used and not otherwise
defined in this Grant are used herein as defined in the Plan.
1. Stock Grant
     The Company hereby offers to the Grantee the opportunity to acquire from
the Company 42,827 shares of common stock of the Company, $.10 par value (the
“Shares”), for no consideration.
     Subject to the Grantee’s acceptance of this offer, the Company will issue
the Shares in the name of the Grantee, which Shares shall be held in book entry
at Mellon Investor Services, LLC, the Company’s transfer agent, and shall be
subject to restrictions on transfer as set forth in this Restricted Stock Grant.
2. Acceptance by the Grantee; Deposit of Certificates into Escrow
     The Grantee shall signify acceptance of the offer to acquire the Shares by
delivering to the Company, as escrow agent (the “Escrow Agent”):
     (i) a copy of the Acceptance of Grant which has been executed by the
Grantee; and
     (ii) if, after consulting with his or her personal tax and financial
advisor, the Grantee has determined that an 83b election should be made, two
executed copies of an 83(b) Election (you may obtain the appropriate form from
Dee Blackburn if you desire to make an 83(b) Election).
     Upon receipt from the Grantee of the foregoing items, the Company shall
cause Mellon Investor Services, LLC to issue the Shares in Grantee’s name, in
book entry, to be held in accordance with the terms of this Grant.
3. Vesting and Forfeiture of Unvested Shares.
     (a) In the event of Grantee’s termination of employment for any reason
other than as set forth in Section 3(b) below, Grantee shall forfeit all Shares
in which Grantee is not vested at the time of his cessation of service in
accordance with the Vesting Schedule set forth in Section 3(b) (hereinafter
referred to as the “Unvested Shares”).

 



--------------------------------------------------------------------------------



 



     (b) Grantee shall acquire a vested interest in, and the forfeiture
provisions of this paragraph shall lapse with respect to, the Shares as follows:
One-third of the shares on December 15, 2007;
One-third of the shares on December 15, 2008; and
One-third of the shares on December 15, 2009;
provided, however, that in the event Grantee’s employment terminates as a result
of (i) death, (ii) permanent disability, (iii) retirement on or after his 65th
birthday, or (iv) a Change of Control as set forth in his agreement with the
Company dated February 25, 2005, the Grantee shall be deemed to be fully vested
in any Unvested Shares.
4. Restrictions
     (a) Unvested Shares. All Unvested Shares will be held by the Escrow Agent
until they become vested. Upon receipt of the taxes which the Company is
required to withhold as set forth in Section 7 below, the Escrow Agent shall
deliver to the Grantee the Share certificate registered in the Grantee’s name
for the Vested Shares. The Grantee may not sell, assign, transfer, pledge or
otherwise dispose of any Unvested Shares until the scheduled Vesting Date and
then only after all applicable withholding taxes have been paid by the Grantee.
     (b) Impermissible Transfers Void. Any attempt to assign, transfer, pledge
or otherwise dispose of any Shares contrary to the provisions of this Grant, and
the levy of any execution, attachment or similar process upon any Unvested
Shares, shall be null and void and without effect.
5. Effect of Changes in Shares
     If any change is made to the common stock of the Company by reason of
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, combination of shares, exchange of shares, or any other change in capital
structure made without receipt of consideration, then any new, substituted, or
additional securities distributed with respect to the Shares shall be
immediately subject to the restrictions imposed upon the Shares to the same
extent that the Shares immediately prior thereto have been covered by such
provisions.
6. Voting of Shares; Dividends
     The Grantee shall be entitled to exercise all voting rights in connection
with the Shares.
     Effective as of the date on which the Grantee signifies acceptance of the
Shares, the Grantee shall be entitled to receive any dividends, rights or other
distributions payable to stockholders of record of the Company on and after the
date of such acceptance; provided, however, that the Grantee shall not have any
dividend rights or any other rights whatsoever with respect to any Shares which
are forfeited in accordance with the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



7. Withholding of Taxes
     The Company shall have the right to require the Grantee to pay to the
Company, in cash, the amount of any taxes which the Company is required to
withhold in respect of this Grant or to take whatever action it deems necessary
to protect the interests of the Company in respect of such tax liabilities,
including, without limitation, withholding a portion of the Shares, selling for
Grantee’s account a portion of the Shares and applying the net proceeds thereof
to the payment of such taxes, or deducting from other wages, bonuses or other
amounts payable to the Grantee by the Company, any federal, state or local taxes
required by law to be withheld with respect to such Grant.
8. No Contract for Employment
     Nothing contained in this Grant shall be deemed to require the Company to
continue the Grantee’s employment. Except as may be provided in a written
employment contract executed by a duly authorized officer of the Company, the
Grantee shall at all times be an “employee-at-will” of the Company, and the
Company may discharge the Grantee at any time for any reason, with or without
cause.
9. Administration
     This Grant is made pursuant to the terms, conditions and other provisions
of the Plan as in effect on the Date of Grant, and as the Plan may be amended
from time to time in accordance with the provisions of the Plan. All questions
of interpretation and application of the Plan and of this Grant shall be
determined by the Compensation Committee of the Company’s Board of Directors, in
its discretion, and any such determination shall be final and binding upon all
persons. The validity, construction and effect of this Grant shall be determined
in accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to the principles of conflicts of law thereof.
SAFEGUARD SCIENTIFICS, INC.
/s/ Steven J. Feder
Steven J. Feder
Senior Vice President & General Counsel

 



--------------------------------------------------------------------------------



 



ACCEPTANCE OF GRANT
     John A. Loftus (the “Grantee”) acknowledges and agrees with the terms and
conditions of the attached Grant Letter pursuant to which Safeguard Scientifics,
Inc. (the “Company”) has offered the Grantee the opportunity to acquire 42,827
shares of common stock of the Company, $.10 par value (the “Shares”).
     As a condition to the issuance of the Shares, the Grantee hereby represents
and warrants to the Company and agrees with the Company as follows:
     1. Disposition of Shares. The Grantee hereby agrees not to sell, assign,
transfer, pledge or otherwise dispose of any portion of the Shares unless and
until the Grantee shall have complied with all of the requirements of the Grant.
     2. Section 83(b) Election. The Grantee understands that under Section 83 of
the Internal Revenue Code of 1986, as amended (the “Code”), the difference
between the purchase price (if any) paid for the Shares and their fair market
value on the date of vesting would be reportable as ordinary income at such
time. The Grantee understands that by filing an election with the Internal
Revenue Service pursuant to Section 83(b) of the Code within 30 days after the
Date of Grant, in lieu of the foregoing, the Grantee will be taxed at the time
the Shares are granted to the Grantee on the fair market value of the Shares.
          The Section 83(b) election, which may avoid adverse tax consequences
in the future, must be made within the 30-day period after the Date of Grant.
The form for making this election may be obtained from Dee Blackburn. THE
GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY TO SEEK ADVICE
REGARDING SECTION 83(B). THE GRANTEE REPRESENTS THAT HE OR SHE IS RELYING SOLELY
ON HIS OR HER ADVISORS WITH RESPECT TO THIS SECTION 83(B) ELECTION, AND THE
COMPANY SHALL HAVE NO RESPONSIBILITY OR LIABILITY IN CONNECTION THEREWITH.
     3. Withholding of Taxes. The Grantee understands that the Company shall
have the right to require the Grantee to pay to the Company the amount of any
taxes which the Company is required to withhold in respect of this grant or to
take whatever action it deems necessary to protect the interests of the Company
in respect of such tax liabilities, including, without limitation, withholding a
portion of the Shares, selling for Grantee’s account a portion of the Shares and
applying the net proceeds thereof to the payment of such taxes, or deducting
from other wages, bonuses or other amounts payable to the Grantee by the
Company, any federal, state or local taxes required by law to be withheld with
respect to such Grant.
     The Grantee understands that Vested Shares will not be released to the
Grantee until such time as the Company has received any taxes that the Company
is required to withhold in respect of the Vested Shares.

 



--------------------------------------------------------------------------------



 



     The Grantee, intending to be legally bound hereby, has executed this
Acceptance of Grant as of the date set forth below.
Dated: January 8, 2007

            GRANTEE:
      /s/ John A. Loftus       John A. Loftus           

 